     Case 1:11-cv-00483-RJJ ECF No. 964 filed 10/30/18 PageID.35312 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


GEORGIA-PACIFIC CONSUMER
PRODUCTS LP,
FORT JAMES CORPORATION, and
GEORGIA-PACIFIC LLC,

                Plaintiffs,
                                                              CASE No. 1:11-CV-483
v.
                                                              HON. ROBERT J. JONKER
NCR CORPORATION,
INTERNATIONAL PAPER CO., and
WEYERHAEUSER CO.,

                Defendants.

_______________________________/

                                              ORDER

                                        INTRODUCTION

         The matter before the Court is on Georgia-Pacific’s Proposed Bill of Costs for Phase I and

II of the case (ECF No. 932) and on the three defense motions to disallow those costs. (ECF Nos.

942, 945, and 948). This case was especially close and difficult; all parties proceeded in good

faith; and each party won some things and lost some things, which is why every party has filed an

appeal. Under these circumstances, all parties should bear their own costs, and Georgia-Pacific’s

Bill of Costs is disallowed.

                                      LEGAL STANDARDS

         Under FED. R. CIV. P. 54(d)(1), unless otherwise provided, costs other than attorney’s fees

are presumptively allowed to the prevailing party. See Singleton v. Smith, 241 F.3d 534, 539 (6th

Cir. 2001). This rule “creates a presumption in favor of awarding costs, but allows denial of costs

at the discretion of the trial court.” White & White, Inc. v. American Hospital Supply Corp., 786
  Case 1:11-cv-00483-RJJ ECF No. 964 filed 10/30/18 PageID.35313 Page 2 of 5



F.2d 728, 730 (6th Cir. 1986). Taxable costs are listed in 28 U.S.C. § 1920. BDT Prods., Inc. v.

Lexmark Int’l Inc., 405 F.3d 415, 419 (6th Cir. 2005); see Crawford Fitting Co. v. J.T. Gibbons,

Inc., 482 U.S. 437, 441 (1987) (“Section 1920 enumerates expenses that a federal court may tax

as a cost under the discretionary authority found in Rule 54(d).”). The Court must first determine

“whether the expenses are allowable cost items [under § 1920] and then [the Court must determine]

whether the amounts are reasonable and necessary.” Jefferson v. Jefferson County Pub. Sch. Sys.,

360 F.3d 583, 591 (6th Cir. 2004).

                                     PARTIES’ POSITION

        This case has been an odyssey with two phases of the case, weeks of trial, dozens of

witnesses and depositions, and thousands of pages of exhibits. The Court entered Final Judgment

on June 19, 2018. (ECF No. 925). All parties have filed an appeal; only one party has filed a

request for costs under Rule 54(d): Georgia-Pacific seeks a total of $266,613.87 in costs related to

Phase I and II that it avers are allowable cost items that are reasonable and necessary. (ECF No.

932).

        All of the defendants argue that the Court should disallow Georgia-Pacific’s proposed Bill

of Costs in its entirety. In the alternative, each defendant argues that Georgia-Pacific’s proposed

costs should be substantially reduced, and that the defendant’s share of those costs should be

minimal. International Paper contends that no more than $170,087.16 is allowable under Section

1920, of which no more than 7.2% should be assigned to it based on Georgia-Pacific’s reduced

recovery and the Court’s equitable allocation rulings. (ECF NO. 944, PageID.35169). NCR

contends that no more than either $103,122.99 or $142,425.95 is allowable, which should then be

split amongst the parties (ECF No. 949, PageID.35210-35211). And Weyerhaeuser, which

admitted liability in Phase I, argues that it should be responsible for no more than 5% of Georgia-

Pacific’s Phase II costs. (ECF No. 946, PageID.35193).
                                                 2
    Case 1:11-cv-00483-RJJ ECF No. 964 filed 10/30/18 PageID.35314 Page 3 of 5



        Georgia-Pacific has responded in opposition to each of the three motions and insists that

the entire amount sought should be awarded. (ECF Nos. 955-957).

                                             RULING

        Rule 54(d) creates a “presumption in favor of awarding costs, but allows denial of costs at

the discretion of the trial court” in a limited number of situations, such as when the requested costs

are “‘unnecessary or unreasonably large,’ . . . cases where the prevailing party should be penalized

for unnecessarily prolonging trial or for injecting unmeritorious issues . . . , cases where the

prevailing party’s recovery is so insignificant that the judgment amounts to a victory for the

defendants . . . , and cases that are ‘close and difficult.’” White & White, Inc. v. American Hospital

Supply Corp., 786 F.2d 728, 730 (1986) (internal citations omitted). “The criteria on which [the

Sixth Circuit Court of Appeals] has focused include ‘the losing party’s good faith, the difficulty

of the case, the winning party’s behavior, and the necessity of the costs.’” Knology, Inc. v. Insight

Comm’ns Co., 460 F.3d 722, 728 (6th Cir. 2006) (quoting Singleton v. Smith, 241 F.3d 534, 539

(6th Cir. 2001)). In a close and difficult case, a district judge does not abuse his discretion in

requiring each party to pay its own costs. U.S. Plywood Corp. v. Gen. Plywood Corp., 370 F.2d

500 (6th Cir. 1966). The “closeness of a case is judged not by whether one party clearly prevails

over another, but by the refinement of perception required to recognize, sift through and organize

relevant evidence, and by the difficulty of discerning the law of the case.” White & White, 786

F.2d at 732–33.

        After reviewing the record, the Court concludes that this is the unusual case in which each

party should bear its own costs. The Court will assume that Georgia-Pacific qualifies as the

prevailing party and is therefore entitled to the Rule 54(d) presumption.1 Even assuming the


1
 Reasonable arguments to the contrary are possible. The Court’s Judgment finds NCR liable—
an issue on which Georgia-Pacific definitely prevailed. But the Court’s Judgment finds Georgia-
                                                3
  Case 1:11-cv-00483-RJJ ECF No. 964 filed 10/30/18 PageID.35315 Page 4 of 5



presumption is in effect for Georgia-Pacific, the Court is satisfied that all parties proceeded in good

faith; that each party won some things and lost some things; and that the overall case was close

and difficult. The Court therefore will exercise its discretion to disallow costs.

       This case was especially complex and broke ground on a number of emerging CERCLA

issues. The liability issues involved issues that had not been heavily litigated in earlier cases. The

Court made its best call based on what law it could find, and on the factual findings following trial.

But the decisions remain open to reasonable arguments on all sides. The cost allocation phase of

the case was especially complicated. First, the legal issues presented were in many instances

untested. Indeed, on the eve of trial, a new decision from the Circuit impacted as much as 50% of

Georgia-Pacific’s claimed costs. Second, the Phase II record was overwhelming as it involved

several weeks of trial, many witnesses, and literally thousands of pages of exhibits. Phase II also

required an especially detailed fact intensive inquiry. It dealt with the equitable responsibility of

several parties for environmental cleanup across a wide area and required the piecing together of

information that was several decades old. Beyond that, Phase II included complicated expert

testimony. Overall, the case easily falls into the “close and difficult” category described by the

Sixth Circuit in White & White.

       Moreover, throughout the years of litigation, all parties proceeded in good faith. It is also

important to remember that the entire case is, at bottom, about allocating a much larger set of costs

among these same parties. The potentially recoverable litigation costs under Section 1920 pale in

comparison to the environmental response costs allocated to date—to say nothing of the costs yet



Pacific and NCR responsible for the same percentage of response costs, contrary to Georgia-
Pacific’s claim that NCR was uniquely culpable and responsible for most of the costs.
Weyerhaeuser never contested its liability at all. And Georgia-Pacific’s ultimate share of
responsibility turned out to be more than 2.5 times higher than International Paper’s share. In
short, each party won some things and lost some things. No doubt that is why all the parties—
including Georgia-Pacific—filed appeals.
                                                4
  Case 1:11-cv-00483-RJJ ECF No. 964 filed 10/30/18 PageID.35316 Page 5 of 5



to come. Along the way, each party won some things and lost some things. No party prevailed

on everything, which is no doubt why each party has found good reason to appeal something. In

the Court’s view, the fairest outcome on litigation costs is for each party to bear its own under

these circumstances.

          Georgia-Pacific’s arguments to the contrary are unavailing. It is true that a case is not

necessarily made complex based solely on the sheer number of witnesses or exhibits. But, as

discussed above, that is not the only factor that made the case close or difficult. Georgia-Pacific

also contends that Sixth Circuit precedent does not permit costs to be disallowed based solely on

the closeness or complexity of a case. (ECF No. 956, PageID.35269). Even if that’s true—an

issue on which the Court takes no position—this is not such a case. As in Knology, Inc., the case

relied on by Georgia-Pacific, the court found multiple reasons upon which to exercise discretion

to deny Rule 54(d) costs. The court affirmed the exercise of discretion. Knology, Inc., 460 F.3d

at 729.

          For all these reasons, the Court exercises its discretion to disallow costs in this case.

                                            CONCLUSION

          ACCORDINGLY, IT IS ORDERED:

          1. Georgia-Pacific’s Bill of Costs (ECF No. 932) is DISALLOWED.

          2. Defendants’ Motions to Disallow Georgia-Pacific’s Bill of Costs (ECF Nos. 942, 945,

             and 948) are GRANTED to the extent specified in this Order.



Dated:       October 30, 2018                    /s/ Robert J. Jonker
                                                 ROBERT J. JONKER
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                     5
